UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7153



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LOVANSA YOLANDA ROACH, a/k/a Blondie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-90-196, CA-97-594-2)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lovansa Yolanda Roach, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Lovansa Yolanda Roach seeks to appeal the district court’s

order denying her motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).         We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.           Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Roach, Nos. CR-90-196;

CA-97-594-2 (M.D.N.C. July 13, 1998).         We dispense with oral argu-

ment   because   the    facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   DISMISSED




                                       2